Per Curiam,
If the refusal of the court to vacate the judgment, entered against the defendant for want of an affidavit of defence, needs any vindication, it will be found in the opinion of the learned judgement up with the record, and authorities therein cited. Plaintiffs’ statement, with copy of the policy on which their claim is founded, was filed and summons issued, on September 11th, returnable on September 24, 1894. On September 14th, the summons and copy of statement were duly served on defendant, and on October 1st, sixteen days thereafter, judgment was entered for want of an affidavit of defense. According to Weigley v. Teal, 125 Pa. 498, and subsequent cases, the judgment thus entered is regular and valid.
The defendant company’s affidavit of defense was not filed until November 6, 1894, more than a month after entry of the judgment, and no excuse appears to have been offered either for the original default, or for the subsequent unreasonable delay in presenting the affidavit of defense. In the circumstances disclosed by the record there was no error in refusing to disturb the regularly entered judgment.
Decree affirmed and appeal dismissed with costs to be paid by appellant.